On April 6, 1994, the defendant was committed to the Women’s State Prison for a term of ten (10) years for the offense of Theft, a Felony. The defendant, for parole purposes, is designated a non-dangerous offender. Should the defendant be released from the prison and placed on parole, she shall be obligated to abide by the conditions as stated in the April 6, 1994 judgment.
On May 12, 1995, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence is hereby amended to read as follows: The defendant shall be committed to the Department of Corrections for a period often (10) years. In regards to probation or parole, the defendant shall adhere to the conditions as imposed by Judge Rapkoch on the April 6,1994 judgment.
The reasons for the amendment are: 1. Considering the crime committed, the defendant’s records and the entire record of the case, the Sentence Review Division feels that a commitment to the Department of Corrections is appropriate so that the Department can place her in an institution that is most suited to her needs.
Done in open Court this 12th day of May, 1995.
Hon. John Warner, Chairman, Hon. Robert Boyd, Alternate Member, and Hon. Jeffrey M. Sherlock, Member.
The Sentence Review Board wishes to thank Barbara Strobel for representing herself in this matter.